Citation Nr: 1456864	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  11-33 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder.

2.  Entitlement to service connection for sleep apnea with continuous positive airway pressure (CPAP), to include as due to a thyroid disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from January 1999 to January 2002, and from September 2005 to December 2006.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the RO in Atlanta, Georgia, which denied service connection for hypertension, sleep apnea, and a thyroid condition.  This case was previously before the Board in January 2014, where the issues on appeal were remanded for additional development.  While on remand the Appeals Management Center (AMC) granted service connection for hypertension with a noncompensable disability rating effective February 22, 2010.  As such, the issue of service connection for hypertension is no longer before the Board.

The Board finds that there has been substantial compliance with the directives of the January 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the Veteran was subsequently granted service connection for hypertension, there is no need to discuss the sufficiency of the May 2014 VA hypertension examination for compensation purposes.  The record reflects that the Veteran and his current representative were sent a letter requesting information and the appropriate waivers to obtain any outstanding private medical records concerning the issues on appeal.  Further, VA undertook to obtain outstanding service treatment records.  When VA was unable to obtain these records, the Veteran was informed that the September 2005 to December 2006 service treatment records could not be located.  He was also informed of the steps VA took to obtain the missing service treatment records.  Further, as the instant decision remands the remaining issues on appeal for initial VA examinations and opinions, the Agency of Original Jurisdiction (AOJ) will have another opportunity to obtain the missing service treatment records.  

In May 2011, VA received a VA Form 9, Appeal to Board of Veterans' Appeals, which noted that the Veteran wanted a hearing before the Board at a local VA office.  A letter was sent to the Veteran in October 2011 informing him that the VA Form 9 could not be accepted as a substantive appeal as no statement of the case (SOC) had been issued.  A SOC was subsequently issued in November 2011, and VA received a second Form 9 in December 2011.  In this second Form 9 the Veteran requested a Central Office hearing before the Board in Washington, DC.  The record reflects that the Veteran was scheduled for a Central Office hearing on July 3, 2012.  

The record reflects that the Veteran did not appear for the scheduled Central Office hearing; however, the evidence of record indicates that the Veteran knew of the hearing date and waived the hearing request.  A letter was sent to the Veteran in March 2012 informing him that his appeal was certified to the Board.  The letter also informed him that a hearing date notice would be forthcoming.  The Veteran was not represented at the time the letter was issued.  Subsequently, in May 2012, VA received a VA Form 21-22 appointing the American Legion as his representative.  The record reflects that on the day of the scheduled Central Office hearing, the Board received a written brief presentation from the Veteran's then current representative.  As such, the Board finds that the Veteran informed his previous representative to waive his request for a hearing and to instead submit a written brief on his behalf. 

In the two-and-a-half years since the Board received the written brief, a Board decision was issued in January 2014 and additional development was conducted as to the issues on appeal.  At no point has the Veteran and either his previous and/or current representative advanced that the Veteran still wished to have a hearing before the Board.  As such, the Board finds there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2014).  
 
The instant matter is a VBMS appeal.  The Board has reviewed both the VBMS and the Virtual VA files so as to insure a total review of the evidence.  The appeal is REMANDED to the AOJ.  



REMAND

VA Examination Law and Regulation

The Veteran has not received a VA examination for compensation purposes for either issue remaining on appeal.

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Further, service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service Connection for Sleep Apnea

The record reflects that the Veteran exhibited possible sleep apnea symptoms during and/or near his periods of active service.  A July 2001 service treatment (medical) record from the Veteran's first period of active service notes that the Veteran complained of drowsiness.  An October 2005 treatment record from the Ireland Army Community Hospital, during the Veteran's second period of active service, conveys that the Veteran complained of fatigue.  

A post-service November 2007 post-deployment health reassessment conveys that the Veteran was having difficulty sleeping.  When the Veteran was being evaluated for sleep apnea by a private physician in April 2009, he conveyed symptoms of loud snoring, excessive daytime sleepiness, and restless sleep, which he reported began during his second period of active service.  The Board finds this evidence warrants a remand for a VA sleep apnea examination for compensation purposes, to include a medical opinion on the question of whether the in-service symptoms of loud snoring, restless sleep, and excessive daytime sleepiness or fatigue represent the onset of sleep apnea during service. 

Service Connection for a Thyroid Disorder

The Board notes that fatigue is a symptom of hypothyroidism, which the Veteran has been diagnosed with since at least February 2003.  As such, the July 2001 in-service complaint of drowsiness could have been a symptom of a thyroid disability as opposed to sleep apnea.  As such, a VA thyroid examination is warranted to help determine whether any currently diagnosed thyroid disability began in service.  Further, as the Veteran was diagnosed with hypothyroidism prior to his second period of active service, an aggravation opinion is also necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all VA treatment records from the Atlanta VAMC pertaining to the treatment of any thyroid and/or sleep apnea disability, not already of record, for the period on and after October 2013.

2.  Schedule the Veteran for the appropriate VA examination(s) in order to assist in determining the current nature and etiology of any diagnosed thyroid and/or sleep apnea disabilities.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report(s) that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

Thyroid Disability

Is it as likely as not (i.e., probability of 50 percent or more) that any currently diagnosed thyroid disability had its onset during a period of active service from January 1999 to January 2002? 

Is it as likely as not (i.e., probability of 50 percent or more) that any currently diagnosed thyroid disability was aggravated (worsened beyond normal progression) during the period of active service from September 2005 to December 2006? 

Sleep Apnea

A)  Is it as likely as not (i.e., probability of 50 percent or more) that the currently diagnosed sleep apnea had its onset during a period of active service ?  In answering this question, the examiner should specifically note and discuss the significance of a July 2001 service treatment record entry reflecting complaint of drowsiness (during the first period of service) and an October 2005 service treatment record entry reflecting complaint of fatigue (second period of service). 
B)  Is it as likely as not (i.e., probability of 50 percent or more) that a currently diagnosed thyroid disability caused the currently diagnosed sleep apnea?

C)  Is it as likely as not (i.e., probability of 50 percent or more) that a currently diagnosed thyroid disability aggravated (that is, permanently worsened in severity) the currently diagnosed sleep apnea?

If it is the examiner's opinion that there is aggravation of the currently diagnosed sleep apnea and/or a currently diagnosed thyroid disability, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

3.  Then readjudicate the issues of entitlement to service connection for a thyroid disorder and sleep apnea.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


